FILED
                           NOT FOR PUBLICATION                              MAY 16 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50263

              Plaintiff - Appellee,              D.C. No. 3:07-cr-02089-WQH-1

  v.
                                                 MEMORANDUM *
SERGIO RODRIGUEZ-MEPFORDS

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                       Argued and Submitted March 11, 2011
                               Pasadena, California


Before: B. FLETCHER, WARDLAW, and KAVANAUGH,** Circuit Judges.


       At his supervised-release hearing, Sergio Rodriguez-Mepfords admitted that

he had violated two conditions of his supervised release – a prohibition on illegally


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Circuit Rule 36-3.
        **
           The Honorable Brett M. Kavanaugh, Circuit Judge for the District of
Columbia Circuit, sitting by designation.
reentering the United States after being deported and a prohibition on committing a

crime in the United States. The government had apparently told Rodriguez-

Mepfords before the hearing that it would recommend a six-month sentence for

those violations.

      The district court accepted Rodriguez-Mepfords’s admissions without

warning him that the maximum possible sentence for revocation of his supervised

release was two years. After accepting the admissions and then hearing the

government’s sentencing recommendation of six months’ imprisonment, the

district court indicated that it would likely impose a sentence longer than the six

months recommended by the government. Rodriguez-Mepfords then attempted to

withdraw his admissions of violations.

          The district court denied Rodriguez-Mepfords’s motion to withdraw his

admissions, revoked his supervised release, and sentenced him to 12 months in

prison.

      When the district court denied the withdrawal motion, it did not state the

legal standard it was applying. When a district court fails to state the legal

standard it is applying, “we must conclude it abused its discretion.” United States

v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009).




                                           2
       We therefore must vacate and remand the district court’s decision revoking

Rodriguez-Mepfords’s supervised release. On remand, the district court should

state and apply the “fair and just reason” standard, cf. Fed. R. Crim. P. 11(d), the

legal standard which both Rodriguez-Mepfords and the government agree is proper

in this context.

       VACATED AND REMANDED.




                                           3